Action by plaintiff wife to recover damages for personal injuries suffered by her when a taxicab was driven onto a sidewalk, and by her husband for loss of services and expenses. The cab had been parked at a curb; the ignition key was left in position, and the doors unlocked. In the driver’s absence an intoxicated passenger came out of the office that he had been visiting, returned to the cab, started the motor, and drove the car. Injury to the plaintiff wife resulted during this unauthorized use of the automobile. Judgment entered on the verdict of a jury in favor of plaintiffs reversed on the law, with costs, and the complaint dismissed on the law, with costs. The facts are not disputed, and no questions of fact are presented upon the appeal. Under the proof the appellant may not be *780charged with negligence resulting in the damages sustained by the plaintiffs. Hagarty, Adel and Taylor, JJ., concur; Close, P. J., and Carswell, J., dissent and vote to affirm.